Citation Nr: 1509593	
Decision Date: 03/06/15    Archive Date: 03/17/15

DOCKET NO.  07-38 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for a right knee disability.

2.  Whether new and material evidence has been submitted to reopen a claim for service connection for an acquired psychiatric disability, claimed as a mental condition.

3.  Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel 


INTRODUCTION

The Veteran served on active duty from November 1980 to November 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  This matter was previously before the Board in August 2011 and January 2013 at which times the case was remanded for further evidentiary and/or due process development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the Veteran's initial substantive appeal (VA Form 9), received in October 2007, the Veteran requested a Board hearing at the RO; a request he later withdrew in writing in February 2010.  On a subsequent substantive appeal, received in April 2013, he requested a Board video conference hearing.  This was followed by a January 2015 "Motion to Remand" from the Veteran's representative again requesting that the Veteran be afforded a Board video conference hearing.  Accordingly, this case must be remanded in order to afford the Veteran a Board video conference hearing as requested. 

Based on the foregoing, the case is REMANDED for the following action:

The AOJ should appropriately schedule the Veteran for a Board video conference hearing.  The Veteran and his representative should be notified of the date and time of the hearing in accordance with 38 C.F.R. § 20.704(b) (2013).  After the hearing, the claims file should be returned to the Board in accordance with current appellate procedures.

The appellant and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




